HAZOURI, J.
Appellant, Peter Metaxotos, appeals from his conviction for attempted first degree murder, burglary while armed, and sexual battery with a deadly weapon. We reverse and remand for a new trial because the trial court erred when it denied Metaxotos’ request to permit members of his family to be in the courtroom during voir dire. The trial court refused to consider any accommodation to permit family members or the public at large to be present during any portion of the voir dire.
In this court’s decision in Williams v. State, 736 So.2d 699 (Fla. 4th DCA 1999), which applied the prerequisites of Waller v. Georgia, 467 U.S. 39, 47, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984), to strikingly similar circumstances as occurred in the instant case, the judgment was reversed and remanded for a new trial because the presumption of openness was not overcome and the total closure of the courtroom during voir dire was a violation of the defendant’s Sixth Amendment right to a public trial.
REVERSED AND REMANDED.
POLEN and FARMER, JJ., concur.